DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8 and 14-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a print control strip, which is not a process, machine, manufacture, or composition of matter.
Claims 1-8 and 14-19 are solely directed to the content of matter that could be printed, i.e., the content of the print control strip. The print control strip of claims 1-8 and 14-19 has no functional relationship with any substrate, as the print control strip does not perform any function with respect to a substrate upon which it might be, but has not yet been, printed. See MPEP § 2111.05.
Claims 1-8 and 14-19 merely recite a print control strip for printing onto a substrate. Claims 1-8 and 14-19 do not positively recite a substrate having a print control strip printed on the substrate. Such a claim would be directed to statutory subject matter of a manufacture, as in claims 9 and 20, which claims recite a printed product comprising a substrate having a print control strip printed thereupon. See MPEP § 2111.05.
Claims 1-8 and 14-19 do not positively recite a method of printing a print control strip on a substrate. Such a claim would be directed to statutory subject matter of a process, as in claim 10, which claim recites a method for producing a printed product, comprising a print control strip printed on the product. See MPEP § 2111.05.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 10, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s Admitted Prior Art (hereinafter AAPA).
Regarding claim 9, AAPA teaches a printed product comprising a substrate (2, Fig. 4) and a subject printed onto the substrate (3, Fig. 4), wherein a print control strip according to claim 1 is printed onto the printed product (print control strip 10, Fig. 4; the content of the print control strip is deemed to be non-functional descriptive material, and is therefore incapable of patentably distinguishing the substrate over otherwise structurally identical prior art, as set forth in MPEP § 2111.05).
Regarding claim 10, AAPA teaches a method for producing a printed product, wherein a subject (3, Fig. 4) is printed onto a substrate (2, Fig. 4) by means of a printing device, and wherein a print control strip according to claim 1 is printed onto the printed product (print control strip 10, Fig. 4; the content of the print control strip is deemed to be non-functional descriptive material, and is therefore incapable of patentably distinguishing the substrate over otherwise structurally identical prior art, as set forth in MPEP § 2111.05).
Regarding claim 20, AAPA teaches a printed product comprising a substrate (2, Fig. 4) and a subject printed onto the substrate (3, Fig. 4), wherein a print control strip according to claim 2 is printed onto the printed product (print control strip 10, Fig. 4; the content of the print control strip is deemed to be non-functional descriptive material, and is therefore incapable of patentably distinguishing the substrate over otherwise structurally identical prior art, as set forth in MPEP § 2111.05).
Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohm et al., DE 10 2017 131 210 A1 (hereinafter Rohm).
Regarding claim 11, Rohm teaches a method for determining at least one printing parameter, wherein, to detect the at least one printing parameter, at least one measuring field of at least one print control strip according to claim 1 is detected by means of at least one sensor and is evaluated by a computing unit (“It is thus possible, for example, for the longitudinal register to detect the edge 205c or 206c (perpendicular to the feed direction 13b) of a position marking, which in the example shown here is designed as a triangular mark 205a or 206a and which in particular fulfills the function of a register mark and the distance, in particular the distance x1 or x1*, to the next edge 205d or 206d of the next triangular mark 205b or 206b is measured. If this distance fluctuates, for example, beyond a defined tolerance level, for example by a distance greater than the distance x1*=x1+x2, the positioning of the substrate 1 in particular must be regulated accordingly. The substrate 1 is preferably regulated in such a way that the distance x2 is compensated,” ¶¶ 0224-0227);
wherein the at least one measuring field has coordinates that are detected by the at least one sensor and are stored in the substrate width as well as in the printing direction (“It is thus possible, for example, for the longitudinal register to detect the edge 205c or 206c (perpendicular to the feed direction 13b) of a position marking, which in the example shown here is designed as a triangular mark 205a or 206a and which in particular fulfills the function of a register mark and the distance, in particular the distance x1 or x1*, to the next edge 205d or 206d of the next triangular mark 205b or 206b is measured. If this distance fluctuates, for example, beyond a defined tolerance level, for example by a distance greater than the distance x1*=x1+x2, the positioning of the substrate 1 in particular must be regulated accordingly. The substrate 1 is preferably regulated in such a way that the distance x2 is compensated,” ¶¶ 0224-0227).
Regarding claim 12, Rohm teaches the invention of claim 11, as set forth in the rejection of claim 11 above. Rohm also teaches wherein a point of the leading edge of at least one of the plurality of measuring fields is stored as coordinates of the measuring field (“It is thus possible, for example, for the longitudinal register to detect the edge 205c or 206c (perpendicular to the feed direction 13b) of a position marking, which in the example shown here is designed as a triangular mark 205a or 206a and which in particular fulfills the function of a register mark and the distance, in particular the distance x1 or x1*, to the next edge 205d or 206d of the next triangular mark 205b or 206b is measured. If this distance fluctuates, for example, beyond a defined tolerance level, for example by a distance greater than the distance x1*=x1+x2, the positioning of the substrate 1 in particular must be regulated accordingly. The substrate 1 is preferably regulated in such a way that the distance x2 is compensated,” ¶¶ 0224-0227).
Regarding claim 13, Rohm teaches the invention of claim 12, as set forth in the rejection of claim 12 above. Rohm also teaches wherein prior to or during the determination of at least one printing parameter, the coordinates for each detected measuring field are retrieved in the substrate width as well as in the printing direction by detection of at least one measuring field by means of the at least one sensor (“It is thus possible, for example, for the longitudinal register to detect the edge 205c or 206c (perpendicular to the feed direction 13b) of a position marking, which in the example shown here is designed as a triangular mark 205a or 206a and which in particular fulfills the function of a register mark and the distance, in particular the distance x1 or x1*, to the next edge 205d or 206d of the next triangular mark 205b or 206b is measured. If this distance fluctuates, for example, beyond a defined tolerance level, for example by a distance greater than the distance x1*=x1+x2, the positioning of the substrate 1 in particular must be regulated accordingly. The substrate 1 is preferably regulated in such a way that the distance x2 is compensated,” ¶¶ 0224-0227).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luengo Bada, US 2013/0199388 A1, discloses a mark, a method and a system for colour quality parameters measurement of a printing press. The mark comprises a plurality of spots, wherein each spot comprises encoded dot level information, the distribution of spots defines a signature pattern for each process colour, a plurality of said spots is associated to each ink key of the printing press along an area of interest and the mark is invisible to the naked eye. The colour quality parameters measurement system comprises image capturing means synchronizable with the printing press and capable of accessing the entire width of an area of interest of the printing press, processing means, user control interface for communication between the processing means and the press user and a mark according to the invention. The method for colour quality parameters measurement comprises the steps of printing a mark according to the invention on an area of interest of a printing job, capturing an image of the printed mark, identifying process colour in the mark and determining at least one colour quality parameter, but without all of the particular features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
16 December 2022
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853